The opinion of the court was delivered by
Aldis, J.
The question whether the plea in offset was filed within the time prescribed by the rules of court, can not properly be raised after a reference of the case, and a hearing before the referees. Even if out of time, the court might have suspended the rule and admitted the plea. The objection must be held as waived by the reference.
The contract between the plaintiff and the defendant, as stated in the report, was this: a verbal contract by which the defendant was to carry on the plaintiff’s saw mill for one year, make all repairs costing one dollar or less at any one time, run the mill all the time from the 1st of March to the 1st of May, and from the fall till the 1st of March, 1854, and between the first of May and fall, when there was water enough, and do all the work in a good workmanlike manner, and to receive fifty cents per thousand for soft lumber sawed, and one-third of the hard lumber for sawing the same, and to take his pay out of the money received for sawing, and out of the hard lumber.
In September, 1853, the plaintiff dismissed the defendant from the charge of the mill, on the ground that he did not do the work in a good workmanlike manner, and the defendant left. The referees find that the defendant did not do his work in a good workmanlike manner, and as this¿suit is brought to recover the damages occasioned to the plaintiff by such breach of the contract, the referees assess such damages at the sum of fifteen dollars.
The defendant pleads in offset his claim for the balance due him for his labor and earnings during the time he carried on the mill.
The plaintiff objects to any allowance to the defendant for such earnings, upon the ground that the contract was the mere hiring of a servant for a specific period of time, and that he was discharged for good cause.
*609The contract in this case we can not deem the mere hiring of a servant. It was an agreement of a different character, in which the defendant assumed liabilities for repairs of the mill, had a share in its profits, and in fact, was put in possession of, and had, to some extent, an interest in real estate. He was not to receive any fixed sum as wages, but was to have a proportion of the profits of the business he carried on. It was a contract for the control and carrying on of a mill for a year.
Similar contracts are frequently made as to the carrying on of farms on shares. In such cases, the contracts have never been held mere agreements by the tenants to labor as hired servants.
Neither does it belong to that class of contracts where the stipulations are intended to be a condition precedent, and there can be no recovery without a complete performance. The agreement on the part of the defendant was not for such an entire thing that the whole must be done before he would be entitled to recover; on the contrary, the terms of the contract show that both parties intended the defendant should take his pay out of the earnings of the mill as they accrued.
This case seems to come within the reason of those cases, of which there are many in our reports, where upon equitable considerations growing out of the contract and its part performance, a recovery for the real beneficial value of the labor has been allowed.
The defendant’s labor was beneficial to the plaintiff. , Compensation to the plaintiff for what he suffered from the breach of contract by the defendant was easily to be ascertained, has been assessed, and can be deducted from the beneficial value to the plaintiff of the defendant’s labor.
It would be highly unjust for the plaintiff to take advantage of the defendant’s failure to perform some one particular in his contract, so as not only to put an end to the contract, but to put all the earnings of the defendant into his own pocket, and deprive the defendant of any compensation for his work.
The decisions in Jones v. Dyer, 8 Vt. 203; Gilman v. Hall, 11 Vt. 510; Bracket v. Moore, 23 Vt. 554; and Morrison v. Cummings, 26 Vt. 486, establish the right of the party to recover on a quantum meruit, in cases where compensation can be made, and the stipulations are not intended as a condition precedent,
The judgment of the county court is affirmed.